Citation Nr: 1549441	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  07-06 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 30, 2002 for the award of a 10 percent rating for a residual scar from the excision of a lump under the left clavicle.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to January 1972.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that assigned a 10 percent disability rating effective August 30, 2002, pursuant to a July 2006 Board decision on the matter.

In October 2008, the Board denied entitlement to an effective date earlier than August 30, 2002 for the award of a 10 percent disability rating for the residual scar from the excision of a lump under the left clavicle.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), and the parties filed a Joint Motion for Remand (JMR) requesting that the October 2008 Board decision be vacated and remanded.  In a July 2009 Order, the Court granted the parties' motion, vacating the Board's decision and remanding the matter to the Board for compliance with instructions in the JMR.  

In April 2010, the Board again denied entitlement to an effective date earlier than August 30, 2002 for the award of a 10 percent disability rating for the residual scar from the excision of a lump under the left clavicle.  The Veteran appealed the Board decision to the Court, and the parties filed a JMR requesting that the April 2010 Board decision be vacated and remanded.  In an October 2010 Order, the Court granted the parties' motion, vacating the Board's decision and remanding the matter to the Board for compliance with instructions in the JMR.  

The Board remanded the issue in April 2011 to the RO for action in accordance with the JMR, including instructing the RO to contact an individual named by the Veteran, Mr. J.B., who worked from VA and could have a copy of a September 1998 VA examination.  Subsequently, a memorandum was associated with the claims file indicating that J.B. worked for VA but retired around 2002 and died shortly thereafter.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for a service-connected residual scar from the excision of a lump under the left clavicle was received on November 14, 2001.

2.  The Board granted an increased rating of 10 percent for the residual scar from the excision of a lump under the left clavicle, based on a liberalizing change in law, effective August 30, 2002.

3.  For the period of appeal prior to August 30, 2002, the evidence is in equipoise on the issue of whether the residual scar from the excision of a lump under the left clavicle was tender and painful.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of November 14, 2001, but no earlier, for the assignment of a 10 percent rating for a residual scar from the excision of a lump under the left clavicle have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 4.1, 4.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim of entitlement to an earlier effective date than August 30, 2002 for the award of a 10 percent rating for a residual scar from the excision of a lump under the left clavicle, the claim is substantiated and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Under 38 C.F.R. § 3.400(b)(2)(i), if a claim for service connection is not received within one year after separation from service, the effective date for a grant of direct service connection will be the date of receipt of the claim, or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii). 

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) and (r).

 The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p). 

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r). 

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114.


Analysis

Before turning to the merits of the issue, a discussion of the procedural history of this case is warranted.  

The Veteran was originally granted service connection for a residual scar from the excision of a lump under the left clavicle in November 1998, with a noncompensable (zero percent) rating assigned, effective August 20, 1998, under Diagnostic Code 7800.  The Veteran filed a notice of disagreement on the issue of the noncompensable rating, but did not submit a timely substantive appeal (VA Form 9).  The Veteran was notified of the untimely filing in July 2000.  Accordingly, the November 1998 decision is final, and the August 20, 1998 is no longer the appropriate point from which to determine the effective date of an award unless a claim for clear and unmistakable error (CUE) is submitted.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

On November 14, 2001, the Veteran submitted a statement asking what he needed to do to re-file his claim for a compensable evaluation of his residual scar, which the RO construed as an informal claim for an increased rating.  Thus, the earliest effective date for an increased rating is November 14, 2001.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) and (r).

Under the version of  Diagnostic Code 7800 that was in effect at the time the Veteran filed his claim for an increased rating in November 2001, a zero percent rating required slightly disfiguring scars of the head, face, or neck.  A 10 percent rating required moderate, disfiguring scars.  A 30 percent rating required severe, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  A 50 percent rating required complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  Note (1) provided when in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating could be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

In addition, there were also criteria for rating superficial scars (scars not associated with underlying soft tissue damage).  A 10 percent rating could be assigned where a superficial scar was poorly nourished with repeated ulcerations, or tender or painful on objective examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (2002).  Finally, other scars could be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Effective August 30, 2002, during the pendency of the Veteran's increased rating claim, the criteria for disability ratings under Diagnostic Code 7800 changed.  As of August 30, 2002 (and continuing until October 23, 2008), Diagnostic Code 7800 provided for a 10 percent rating with one characteristic of disfigurement.  38 C.F.R. § 4.118  (2003).  A 30 percent rating was warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  A 50 percent rating was warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2003). 

The eight characteristics of disfigurement were: a scar 5 or more inches (13 or more centimeters) in length; a scar at least 1/4 inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  

As such, in a July 2006 decision, the Board found that a 10 percent rating was warranted for the Veteran's residual scar based on the scar measuring 5 x .7 centimeters, effective August 30, 2002, the effective date of the new diagnostic code criteria.  

Accordingly, the issue is whether the 10 percent rating for the residual scar is warranted for the increased rating appeal period prior to August 30, 2002.  A 10 percent rating prior to August 30, 2002 requires that a scar was moderately disfiguring, poorly nourished with repeated ulcerations, tender and painful, or caused limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2002).

After careful review, the Board finds that the evidence is in relative equipoise on the issue of whether the scar was tender and painful during the relevant appeal period.

The Veteran has consistently asserted that he underwent a VA examination of his scar on September 12, 1998.  See the March, April, and May 2002 statements; September 2002 notice of disagreement; October 2002 VA Form 9; March 2004 statement; January 2007 statement; February 2007 VA Form 9; January and October 2014 statements.  The Veteran has also stated that the September 1998 VA examiner told him that the scar was disfiguring, and that he was having pain, swelling, and problems shaving.  See the March 2002 statement; January 2014 statement.

The claims file does not contain a VA examination from September 1998, and it is not located VA's healthcare system; rather, a November 1998 record indicates that the Veteran failed to report to a skin diseases examination.  Moreover, repeated attempts to obtain a copy of the examination have been unsuccessful.  The Veteran asserts that the examination was conducted by a Dr. R. Harrison, but attempts to obtain a copy of the examination from this doctor were unsuccessful.  In addition, the Veteran stated that he gave a hard copy of the examination to an employee at the RO, Mr. J.B.  VA attempted to contact J.B. in May 2011, but a memorandum in the claims file indicates that he passed away in 2002 shortly after retiring from the Columbia, South Carolina RO.

However, the claims file does contain a list of the Veteran's appointments, which shows a VA examination on September 12, 1998, with the notation of "Harrison."  Moreover, although other appointments on the list include notes that the Veteran was a "no-show," the examination appointment on September 12, 1998 does not include such a note.  In addition, a VA treatment note from December 1998 indicates that the Veteran was referred by J.B. of the RO to get information concerning a compensation & pension examination.  

The Veteran underwent a VA examination in October 2004.  He reported having intermittent tenderness of the scar, particularly with shaving, and that if he rotated his neck to the right, the left side of the neck felt tight.  He also stated that at times he had some pain and itching.  Upon physical examination, the scar was nontender, nonadherent, smooth, and not unstable.  It was superficial, and there was no evidence of inflammation, edema, or keloid formation.  It was normal in color and did not cause gross distortion of the Veteran's face or other paired features.  There was no induration or inflexibility and did not cause any limitation of motion or other limitation of function.  The Veteran was able to rotate his neck 60 degrees to the right and 50 degrees to the left.  The examiner indicated that any discrepancy in neck rotation as measured above would not be caused by the scar, as the Veteran could rotate his neck further to the right than to the left.

The Board finds that the Veteran is competent to report symptoms such as tenderness and pain, as they are perceivable by use of his senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Veteran's lay statements are found to be credible because they have been consistent for more than 15 years.  Moreover, the Veteran's statements are underscored by the evidence in the claims file.  Although a September 1998 VA examination has not been located, the other information provided by the Veteran has all be corroborated by evidence in the file, including the name of the VA examiner, the name of the RO employee, and the treatment note dated in December 1998 (only 3 months after the examination at issue) that the Veteran was referred by J.B., the RO employee, for information on a VA examination.  

Thus, although the October 2004 VA examiner stated that the Veteran's scar was nontender, the evidence is nevertheless in relative equipoise as to whether the Veteran's scar was tender and painful for the period of appeal prior to August 30, 2002.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, a an effective date of November 14, 2001 for the award of a 10 percent rating for a residual scar from the excision of a lump under the left clavicle is warranted.


ORDER

An earlier effective date of November 14, 2001 for the award of a 10 percent rating for a residual scar from the excision of a lump under the left clavicle is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


